Anders, C. J. —
In this case the identical questions are again presented which were involved in the case of Board of Harbor Line Commissioners v. State ex rel Yesler, 2 Wash. 530 (27 Pac. Rep. 550). The present case was submitted without oral argument, and no points are made in the brief of counsel which were not Lilly considered in the former case. Our views upon all the questions involved were there so thoroughly expressed that further comment becomes unnecessary.
For the reasons given in the opinion in that case, the judgment of the court below is reversed, and the cause remanded with directions to sustain the demurrer to the affidavit, and dismiss the petition.
Stiles, Scott, Dunbar and Hoyt, JJ., concur.